Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 1 of 14 PageID #: 374



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
PHILIP HATCHER,

                        Plaintiff,
                                                     MEMORANDUM & ORDER
            -against-                                18-CV-2282(JS)(ST)

ANDREW SAUL,1 COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Philip Hatcher, pro se
                    P.O. Box 803
                    Copiague, New York 11726

For Defendant:          Vincent Lipari, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza, 5th Floor
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Plaintiff Philip Hatcher (“Hatcher” or “Plaintiff”),

proceeding pro se, initiated this action against the Commissioner

of   the   Social   Security   Administration    (“the   Commissioner”     or

“Defendant”) alleging violations of his constitutional rights,

among other claims, in connection with an application for Social

Security Disability Benefits (“SSDI”).          (See generally Second Am.




1 Andrew Saul is now the Commissioner of the Social Security
Administration. Pursuant to Federal Rule of Civil Procedure 25(d),
Saul is hereby substituted for Nancy A. Berryhill as the defendant
in this action. See, e.g., Pelaez v. Berryhill, No. 12-CV-7796,
2017 WL 6389162, at 1 n.1 (S.D.N.Y. Dec. 14, 2017), Report and
Recommendation Adopted, 2018 WL 318478 (S.D.N.Y. Jan. 3, 2018).
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 2 of 14 PageID #: 375



Compl., ECF No. 14.)      On February 8, 2020, the Commissioner moved

to dismiss the Second Amended Complaint for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

(Mot., ECF No. 25; Pl. Opp., ECF No. 26.)          The Court referred the

motion to Magistrate Judge Steven Tiscione for a report and

recommendation (“R&R”).       (See Apr. 7, 2020 Elec. Order.)         Before

the Court is Judge Tiscione’s February 3, 2021 R&R (ECF No. 32),

as well as Plaintiff’s objections2 (Pl. Objs., ECF No. 34, at ECF

pp. 5-7 (titled “Response to Report and Recommendation”); see also

Pl. Suppl. Objs., ECF No. 35).         For the reasons that follow, the

R&R   is   ADOPTED   as   stated   herein,   Plaintiff’s    objections    are

OVERRULED, and the Commissioner’s motion is GRANTED.




2 Plaintiff also submitted a letter motion “TO RULE IN FAVOR OF
PLAINTIFF,” dated March 27, 2021 (ECF No. 37), and a “SUPPLEMENTAL
TO REPORT AND RECOMMEND,” dated March 20, 2021 (ECF No. 38). The
Court construes these as untimely objections.     “Notwithstanding
the untimeliness of [Plaintiff’s . . .] objections or the fact
that Plaintiff filed multiple sets of objections without court
approval, this Court’s holdings remain the same because
Plaintiff’s untimely objections largely reiterate the content
included in his timely objections. Braxton/Obed-Edom v. City of
New York, No. 17-CV-0199, 2020 WL 1303558, at *1 n.1 (S.D.N.Y.
Mar. 19, 2020).



                                      2
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 3 of 14 PageID #: 376



                  BACKGROUND AND PROCEDURAL HISTORY3

            Except where noted, the Court adopts and incorporates

the facts and procedural history as set out in the R&R by Judge

Tiscione.    (See R&R at 2-4.)      As recited by Judge Tiscione:

            Hatcher filed for SSDI benefits on May 5,
            2010. On October 22, 2013, an Administrative
            Law Judge (“ALJ”) found that Hatcher was not
            disabled as defined by the Social Security Act
            (20 CFR 404.1520(f)).      The ALJ’s primary
            reasoning appears to be based upon the
            testimony of a vocational expert.     On March
            24, 2015, the [Social Security Administration
            (“SSA”)] Appeals Council denied review of the
            ALJ’s decision.   In turn, on May 27, 2015,
            Hatcher commenced the previous action in the
            District Court. Hatcher [v. Colvin], 15-cv-
            3282, 2017 WL 1323747, at *1 (E.D.N.Y. March
            22, 2017) [(Feuerstein, J.)]. In that case,
            the court granted the defendant’s motion to
            remand the action for further proceedings due
            to the ALJ’s failure to correctly apply the
            applicable legal standard to the testimony of
            the vocational expert. . . .

            On November 13, 2017, the SSA sent a letter to
            the Plaintiff notifying him of a hearing
            scheduled for February 28, 2018. Among other
            things, the letter instructed Hatcher that
            should he fail to attend the hearing and not
            offer “a good reason” his case may be
            dismissed.      Hatcher       returned      an
            Acknowledgement   of   Receipt   form,   dated
            December 14, 2017, stating that he would not
            be present at the February 28, 2018 hearing
            because, “any and all future scheduling of
            hearings      are       automaticly      [sic]
            unconstitutional for failure of disclosure.”
            Hatcher also submitted letters to the SSA

3 For the purpose of resolving       the motion to dismiss under Rule
12(b)(1), the Court accepts all      factual allegations in the Second
Amended Complaint as true. See       Beni v. State Of New York, No. 18-
CV-0615, 2021 WL 1108556, at *1      (E.D.N.Y. Mar. 23, 2021).


                                      3
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 4 of 14 PageID #: 377



            outlining    his   objections   to   attending    the
            hearing.

            In a letter dated February 14, 2018, the SSA
            reminded Hatcher of his hearing date and again
            warned him that if he failed to appear without
            a “good reason” his case would be dismissed.
            Hatcher responded with another letter to the
            SAA, explaining that he considered the
            February 14, 2018 reminder letter to be elder
            abuse.

            The Plaintiff failed to appear at the February
            28, 2018 hearing and, as determined by the
            ALJ, did not offer a good reason for his
            absence.    Accordingly, Hatcher’s case was
            dismissed.    Hatcher did not appeal this
            dismissal to the SSA Appeals Council.4

(R&R at 2-3 (citations omitted).)

            Plaintiff commenced this action on or around April 17,

2018.   (Compl., ECF No. 1.)      After filing two amended complaints,

the Commissioner moved to dismiss the Second Amended Complaint,

arguing that the Court lacks subject matter jurisdiction because

(1) the SSA is immune from suit and has not waived sovereign

immunity (see Comm’r Br., ECF No. 20-1, at 6-8), and (2) Hatcher

is not entitled to an award of benefits and there is no final

decision to review because Plaintiff failed to appear in the




4  Plaintiff objects to this finding, arguing that he did appeal
the ALJ’s dismissal. (See Pl. Objs. at ECF pp. 5-6 (arguing that
certain evidence supports a finding that Plaintiff filed an appeal
of the ALJ’s dismissal); see also Pl. Suppl. Objs. at ECF p. 3
(stating the Commissioner’s assertion that he did not file an
appeal is “false and untrue”).) The Court addresses this argument
below.



                                      4
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 5 of 14 PageID #: 378



underlying administrative proceedings on remand (id. at 8-10).

Plaintiff opposes the motion arguing that the Federal Bureau of

Investigation is actively investigating “unlawful behavior by the

Commissioner’s office,” which is “extremely relevant to this civil

proceeding” (Pl. Opp. at 2-5) and “under 1983, the sovereign

immunity [doctrine] is not applicable” (id. at 5).

            After referral from this Court, on February 3, 2021,

Judge Tiscione issued the R&R recommending that this Court grant

Defendant’s motion to dismiss in its entirety.                First, Judge

Tiscione construed claims against the Commissioner as brought

pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 402

U.S. 388 (1971), and not 42 U.S.C. § 1983.           (R&R at 6-7.)     Under

a Bivens analysis, the court applied the doctrine of sovereign

immunity and determined that the Commissioner is immune from suit

because the Second Amended Complaint fails to allege that the

Commissioner waived sovereign immunity.           (Id. at 7-8.)      Second,

Judge Tiscione analyzed Plaintiff’s allegations that he was the

victim of fraud under the Federal Torts Claims Act and recommended

that the Court dismiss the claims because Plaintiff did not name

the United States as a defendant.          (Id. at 8-9.)     Third, and to

the extent asserted, Judge Tiscione found that judicial review of

the SSA’s dismissal determination is barred by sovereign immunity

because “Plaintiff never received a final decision from the SSA[.]”

(Id. at 9-10.)


                                      5
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 6 of 14 PageID #: 379



                                 DISCUSSION

            Plaintiff    filed    objections     and    argues    that    the

Commissioner withheld “3 pieces of evidence” that support his

allegations “of the torts of the Commissioner’s office.”                 (See

generally Pl. Suppl. Objs.; Pl. Objs. at ECF pp. 5-7.)             Plaintiff

also argues that he “now amend[s] this civil claim to include the

violation of the Federal Tort Claims Act [(“FTCA”)]” because the

Commissioner’s office “failed to produce” a document dated April

26, 2018 wherein he appealed the ALJ’s dismissal order (the “April

26 Letter”).    (Pl. Objs. at ECF p. 4; April 26 Letter, attached to

Pls. Objs. at ECF pp. 2-4.)        The Commissioner did not respond to

the objections.

            A “district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.”            FED. R. CIV. P. 72(b)(3).

“The objections of parties appearing pro se are ‘generally accorded

leniency’ and should be construed ‘to raise the strongest arguments

that they suggest.’”        Brown v. Smith, No. 09-CV-4522, 2012 WL

511581, at *2 (E.D.N.Y. Feb. 15, 2012) (quoting Milano v. Astrue,

No. 05–CV–6527, 2008 WL 4410131, at *2 (S.D.N.Y. Sept. 26, 2008)).

            For the avoidance of doubt, and given Plaintiff’s pro se

status, the Court considers Plaintiff’s objections and will review


                                      6
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 7 of 14 PageID #: 380



the R&R de novo.        As a preliminary matter, Plaintiff submits two

exhibits in support of his objections that were not referenced in

the Second Amended Complaint or in opposition to Defendant’s motion

to dismiss.5     (See April 26 Letter; Workers’ Compensation Board

Notice   of   Decision,     attached   to    Pls.   Objs.   at   ECF   p.   8.)

Generally,     courts    “do   not   consider   new   evidence    raised    in

objections to a magistrate judge’s report and recommendation.”

Tavares v. City of New York, No. 08-CV-3782, 2011 WL 5877548, at

*2 (S.D.N.Y. Nov. 23, 2011) (collecting cases).              Indeed, “[t]he

submission of new evidence following [a magistrate judge’s R&R] is

merited only in rare cases, where the party objecting . . . has

offered a most compelling reason for the late production of such

evidence, or a compelling justification for [its] failure to

present such evidence to the magistrate judge.”                   Fischer v.

Forrest, 286 F. Supp. 3d 590, 603 (S.D.N.Y. 2018), aff’d, 968 F.3d

216 (2d Cir. 2020) (alterations in original) (internal citations

omitted).      Although    not   required,    the   Court   considers   these

exhibits.     Brown, 2012 WL 511581, at *1 (“[E]ven in a de novo

review of a party’s specific objections, the court will not

consider ‘arguments, case law and/or evidentiary material which

could have been, but [were] not, presented to the magistrate judge


5  Plaintiff also submitted an August 26, 2017 letter from a SSA
hearing officer (see Pls. Objs. at ECF pp. 9-10) that is attached
to the Second Amended Complaint (see Second Am. Compl. at ECF pp.
61-62).


                                       7
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 8 of 14 PageID #: 381



in the first instance.’” (quoting Kennedy v. Adamo, No. 02–CV–

1776, 2006 WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006))).                                As

discussed     below,   however,      the   Court’s         consideration       of    these

exhibits does not change the ultimate determination that dismissal

of the Second Amended Complaint is appropriate.

              Turning to the merits, the Court agrees with Judge

Tiscione that “[t]here is no private right of action under the

Social Security Act,” and “Plaintiff is barred from bringing a

civil   action    against      the   SSA       for   monetary      relief      based    on

violations of the Social Security Act.”                    Katsoulakis v. Astrue,

No. 10-CV-0081, 2011 WL 3877080, at *5 (E.D.N.Y. Aug. 31, 2011).

Second,   “to    the     extent   [P]laintiff         is    attempting      to      allege

violations of [his] constitutional rights by the SSA,” Judge

Tiscione correctly found that “the SSA is immune from suit.”                           Id.

Indeed, a Bivens claim against the SSA, which is “a federal

agency[,] is precluded” because “an action against a federal agency

is essentially a suit against the United States, and Bivens actions

against   the    United    States    are       barred      under   the   doctrine       of

sovereign immunity.”        Id. (quoting Sereika v. Patel, 411 F. Supp.

2d 397, 402 (S.D.N.Y. 2006); further citation omitted). Therefore,

Plaintiff’s Bivens claims against the SSA, to the extent asserted,

are DISMISSED.

              Third, while a claim under Bivens “may be brought against

a   federal    officer    in   his   individual         capacity,”       id.   (quoting


                                           8
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 9 of 14 PageID #: 382



Sereika, 411 F. Supp. 2d at 402), Plaintiff’s individual claims

against the Commissioner are similarly “barred because the Supreme

Court has held that social security claimants may not bring Bivens

actions alleging violations of their constitutional rights.”                   Id.

at *6 (citing Schweiker v. Chilicky, 487 U.S. 412, 424–25 (1988)

(“The [Social Security] Act . . . makes no provision for remedies

in     money       damages      against        officials   responsible         for

unconstitutional conduct that leads to the wrongful denial of

benefits.”)).       In Schweiker, the Supreme Court declined to carve

out a “money damages remedy against Social Security employees

finding that Congress’ ‘inaction has not been inadvertent’ and

that ‘the design of [the Social Security] program suggests that

Congress     has    provided     what     it   considers   adequate     remedial

mechanisms’ through the administrative process.”                   Id. (quoting

Schweiker,     487     U.S.     at     423)    (alterations   in      original).

Accordingly, Plaintiff’s Bivens claims against the Commissioner,

to the extent asserted, are DISMISSED.

            Fourth, the Court agrees with Judge Tiscione that any

claim under the FTCA necessarily fails, including the “proposed”

amended claim recited supra, because Plaintiff does not name the

United States as a defendant and “[t]he SSA cannot be sued for

negligence based on the doctrine of sovereign immunity, which bars

FTCA   suits   against       federal    agencies.”     Katsoulakis,     2011    WL

3877080, at *5 n.1 (citing 28 U.S.C. § 2679(a)) (further citations


                                          9
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 10 of 14 PageID #: 383



omitted); Langella v. Bush, 306 F. Supp. 2d 459, 463 (S.D.N.Y.

2004) (“Under the FTCA, suit must be brought directly against the

United States, and federal agencies are immune from suit.”). Thus,

Plaintiff’s claims under the FTCA are DISMISSED.

             Fifth,    like   Judge   Tiscione,        the   Court   considers

Plaintiff’s claim, to the extent alleged, seeking judicial review

of the ALJ’s dismissal of his application for SSDI benefits after

he failed to appear at a hearing on remand from this Court.                 The

Court understands that Plaintiff may argue that Judge Tiscione

erred   in   concluding    there    was    not   a   final   decision   because

Plaintiff submitted numerous letters to the SSA purporting to

“appeal” the ALJ’s dismissal, and that the Appeals Council never

responded to Plaintiff’s request.            (See March 14, 2018 Letter,

attached to Second Am. Compl. at ECF p. 99; March 31, 2018 Letter,

id. at ECF p. 96; April 26 Letter; May 11, 2018 Letter, attached

to Second Am. Compl. at ECF p. 110.)             Assuming that the letters

attached to the Second Amended Complaint constitute evidence of an

appeal to the Appeals Council of the ALJ’s dismissal, the claim

fails because Plaintiff commenced this action while his appeal was

pending      thereby    depriving     the    Court      of    subject    matter

jurisdiction.

             Pursuant to 42 U.S.C. § 405(g), “judicial review is

authorized only after a ‘final decision of the Commissioner of

Social Security made after a hearing.’”              Ramos v. Astrue, No. 11-


                                      10
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 11 of 14 PageID #: 384



CV-6204, 2012 WL 2358158, at *1 (E.D.N.Y. June 20, 2012). (quoting

Califano v. Sanders, 430 U.S. 99, 108 (1977)).           Where, as here, “a

case is remanded by a district court and, in turn, to an ALJ for

further proceedings, the decision of the ALJ constitutes the final

decision of the Commissioner unless the Appeals Council thereafter

assumes jurisdiction (1) at the claimant’s request, or, (2) absent

such request, in its discretion within 60 days after the ALJ’s

decision.”    Jackson v. Astrue, No. 09-CV-1290, 2010 WL 3777732, at

*1 n.1 (E.D.N.Y. Sept. 21, 2010) (citing 20 C.F.R. § 404.984(a)-

(d)); see also 20 C.F.R. § 404.984(b) (noting that the Appeals

Council may assume jurisdiction if a claimant files exceptions

disagreeing with ALJ’s decision).

             The   record   before   the   Court   demonstrates    Plaintiff

initiated this action while his alleged appeal was pending with

the Appeals Council.        (See, e.g., March 14, 2018 Letter, attached

to Second Am. Compl. at ECF p. 99 (explaining “why the ‘Order of

Dismissal’,        dated    March    7,    2018,     will     be    declared

unconstitutional, illegal, null and void, . . . .”); Pl. Suppl.

Objs. at ECF pp. 2-4 (April 26, 2018 letter to Appeals Council,

among others, describing prior letters and stating “I now present

a formal appeal to the alleged fraudulent decision of March 7,

2018 that it should be reversed and the decision of 3/7/2018, be

dismissed as unconstitutional and therefore unqualified to dismiss

my application . . . .”).)       Thus, “there is no final decision” for


                                      11
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 12 of 14 PageID #: 385



this Court to review as required by Section 405(g) because “the

Court    remanded     [the    case]    to    the    ALJ,        Plaintiff    then    filed

exceptions      to    the    ALJ’s    decision,          and    the    Appeals      Council

apparently assumed jurisdiction but did not render its own decision

or remand to the ALJ.”          Judge v. Colvin, No. 12-CV-02633, 2014 WL

4385420, at *2 (E.D.N.Y. Sept. 3, 2014) (Seybert, J.); Perez v.

Apfel, 22 F. App’x 67, 67 (2d Cir. 2001) (“Perez filed her

complaint while her request for review of the ALJ’s decision was

still pending before the Appeals Council.                      Appellant has therefore

failed    to    exhaust       her    administrative             remedies     and,    as     a

consequence, the district court lacks subject matter jurisdiction

over her claim.”); Martin v. Astrue, No. 07–CV–0928, 2008 WL

314524, at *3 (N.D.N.Y. Feb. 4, 2008) (holding that the court

lacked subject matter jurisdiction because the plaintiff filed her

complaint      only   seven    days    after       the    ALJ’s       decision    and     she

therefore did not give the Appeals Council the opportunity to

potentially assume jurisdiction); accord Widman v. Comm’r of Soc.

Sec. Admin., 230 F. App’x 708 (9th Cir. 2007) (stating the ALJ’s

decision “did not become the final agency decision when the Appeals

Council did not respond to his request for review within sixty

days.” (citing 20 C.F.R. §§ 404.984(a), (b))).                              Accordingly,

Plaintiff’s claim for judicial review of the ALJ’s dismissal of

his   application      for    SSDI    benefits       is    DISMISSED        for   lack     of

jurisdiction.


                                            12
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 13 of 14 PageID #: 386



               Finally, even assuming for arguments sake that this

Court    had    subject   matter   jurisdiction    over   Plaintiff’s   civil

action against the SSA, it would reject Plaintiff’s argument that

he would be entitled to a disability determination because the New

York State Workers’ Compensation Board issued a finding that he

has a “permanent disability of 50.00%.”            (Pl. Objs. at ECF p. 6

(Plaintiff objecting that “there would have been a profoundly

significant different result in favor of the plaintiff/claimant”

if the ALJ and district court received a copy of the Workers’

Compensation decision); see Workers’ Compensation Board Notice of

Decision, attached to Pls. Objs. at ECF p. 8.)             A “determination

of disability in the context of a workers’ compensation claim uses

a different standard than the Social Security Act.”                Ackley v.

Colvin, No. 13-CV-6656, 2015 WL 1915133, at *5 (W.D.N.Y. Apr. 27,

2015).    Thus, neither this Court nor an ALJ is “bound by . . .

conclusions that Plaintiff had varying degrees of disability for

workers’ compensation purposes.”            Guerra v. Comm’r of Soc. Sec.,

No. 16-CV-0991, 2018 WL 3751292, at *6 (W.D.N.Y. Aug. 7, 2018),

aff’d sub nom. Guerra v. Saul, 778 F. App’x 75 (2d Cir. 2019).

                                      ***

               The   Court   has    considered     Plaintiff’s     remaining

objections and finds them to be without merit.             Accordingly, and

for substantially the reasons set forth in the R&R, Plaintiff’s

objections are OVERRULED and the R&R is ADOPTED as stated herein.


                                      13
Case 2:18-cv-02282-JS-ST Document 39 Filed 03/31/21 Page 14 of 14 PageID #: 387



                                 CONCLUSION

             For the foregoing reasons, IT IS HEREBY ORDERED that

Plaintiff’s objections are OVERRULED, Judge Tiscione’s R&R (ECF

No. 32) is ADOPTED as stated herein, the Commissioner’s motion to

dismiss (ECF No. 25) is GRANTED, and this action is DISMISSED.

             Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444–

45 (1962).

             The Clerk of the Court is respectfully directed to amend

the case caption to reflect Andrew Saul, as the Commissioner of

the Social Security Administration, as defendant (see supra Note

1), mail a copy of this Memorandum and Order to pro se Plaintiff,

terminate all pending motions, and mark this case CLOSED.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT________
                                           Joanna Seybert, U.S.D.J.

Dated: March   31 , 2021
       Central Islip, New York




                                      14
